Citation Nr: 1009971	
Decision Date: 03/16/10    Archive Date: 03/24/10	

DOCKET NO.  08-27 668	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE


Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from August 12, 1960 to May 13, 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.  

Upon review of this case, it is unclear whether the Veteran 
wishes to pursue the issues of service connection for certain 
disabilities, including pulmonary tuberculosis, hypertension, 
and a "heart problem."  Inasmuch as these issues have not 
been developed or certified for appellate review, they are 
not for consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  


FINDING OF FACT

The Veteran did not serve during a period of war, to include 
the Vietnam War.  


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 107(a), 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes:  
his multiple contentions, as well as various service 
administrative records, including the Veteran's DD Form 214.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks entitlement to nonservice-
connected disability pension benefits.  In pertinent part, it 
is contended that the Veteran's service from August 1960 to 
May 1964 did, in fact, constitute service in the Republic of 
Vietnam, thereby entitling him to nonservice-connected 
disability pension benefits.  

In that regard, eligibility for VA benefits is governed by 
statutory and regulatory law which defines an individual's 
legal status as a Veteran of active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.6 (2009).

Pension is provided for a Veteran with honorable active 
military service of ninety (90) days or more during a period 
of war (or discharge or release from service during a period 
of war for a service-connected disability) who is permanently 
and totally disabled from nonservice-connected disability not 
the result of the Veteran's own willful misconduct, and who 
meets certain annual income limitation requirements.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.3(a)(3) (2009).  

Eligibility for VA pension benefits requires an initial 
showing that the Veteran served on active duty for at least 
ninety (90) days during a period of war.  See 38 U.S.C.A. 
§ 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 3.3 
(2009).  The term "period of war" is defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican Border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean Conflict (June 27, 1950 to January 31, 1955), the 
Vietnam Era (February 28, 1961 to May 7, 1975 for Veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975 
for all other cases), and the Persian Gulf War (from August 
2, 1990 ending on a date yet to be prescribed).  See 
38 U.S.C.A. § 101 (West 2002 & Supp. 2009); 38 C.F.R. § 3.2 
(2009).  

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2009).  A claim 
for nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement, and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the record shows that the Veteran never served 
during a period of war.  Instead, his DD Form 214 shows that 
he served on active duty with the United States Navy from 
August 12, 1960 to May 13, 1964, which is subsequent to the 
Korean Conflict, and prior to the Vietnam War.  See 
38 U.S.C.A. § 101 (West 2002 & Supp. 2009); 38 C.F.R. § 3.2 
(2009).  Significantly, there is no indication that, at any 
time during the Veteran's period of active military service, 
he "set foot" in the Republic of Vietnam.  Nor is it 
otherwise alleged.  Moreover, no other service has been 
verified, and the Veteran has not alleged that he had any 
additional periods of active service.  Because his active 
duty period does not involve a period of war, the Veteran 
does not meet the basic eligibility requirements for 
nonservice-connected pension benefits.  Accordingly, his 
claim must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. 430.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  However, the VCAA does not apply in a case such 
as this, where the relevant facts necessary for the 
determination to be made (i.e., the dates the Veteran served 
on active duty) are not in dispute, and the Veteran's 
eligibility for nonservice-connected pension is only a matter 
of interpretation of the pertinent statute and regulatory 
provisions based on that statute.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive on the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Moreover, the Office 
of the General Counsel, Department of Veterans Affairs, has 
held that the notice and duty to assist provisions of the 
VCAA are inapplicable where, as here, undisputed facts render 
a claimant ineligible for the benefit claimed, and further 
factual development could not lead to an award.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  Accordingly, further 
consideration of the VCAA is not necessary in this case.    


ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


